Citation Nr: 0705604	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for leg cramps.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right hand 
injury.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in December 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate the veteran 
has a present throat disability as a result of an established 
event, injury, or disease during active service.
3.  The evidence of record does not demonstrate the veteran 
has a present disability manifested by leg cramps as a result 
of an established event, injury, or disease during active 
service.

4.  The evidence of record demonstrates the veteran's 
chronic, but presently inactive, tinea pedis disability was 
manifest during active service.

5.  The evidence of record does not demonstrate a hearing 
loss disability was manifest during active service, was 
manifest within the first post-service year, or developed as 
a result of an established event, injury, or disease during 
active service.

6.  The evidence of record does not demonstrate a tinnitus 
disability was manifest during active service, was manifest 
within the first post-service year, or developed as a result 
of an established event, injury, or disease during active 
service.

7.  The evidence of record does not demonstrate a present 
right hand disability was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.

8.  The evidence of record does not demonstrate an acquired 
psychiatric disability was manifest during active service, 
was manifest within the first post-service year, or developed 
as a result of an established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  A present throat disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A present disability manifested by leg cramps was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A chronic tinea pedis disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  A tinnitus disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.  A present a right hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

7.  An acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in September 2002.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decisions in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Throat Disorder

Service medical records show the veteran was treated for 
trauma to the throat in August 1977 with complaints including 
difficulty swallowing.  The examiner noted the throat was 
clear and normal to palpation.  The veteran was treated in 
January 1978 for a sore throat.  In a March 1979 report of 
medical history the veteran stated he occasionally 
experienced a sore throat with cold.  A March 1979 separation 
examination revealed a normal clinical evaluation of the 
mouth and throat.  

In statements in support of his claim the veteran reported he 
had been treated for persistent throat problems many times 
since service.  He asserted the disorder was caused by 
extended outside activities during bad weather while he was 
in service.  In personal hearing testimony he claimed he had 
difficulty swallowing and gastroesophageal reflux disease as 
a result of breathing dust during service in his duties as a 
tank crewman.  

VA treatment records dated in November 2002 show the veteran 
complained of a chronic sore throat and an intermittent raspy 
voice.  A July 2006 VA ear, nose, and throat examination 
report noted the veteran's claims file had been reviewed in 
detail.  An examination of the veteran's neck revealed no 
cartilaginous deformity, no soft tissue swelling, no 
abnormality of the thyroid cartilage or gland, no abnormality 
of the oropharynx, and no abnormality of the voice or upper 
airway.  The examiner found the veteran's anterior neck 
contusion in service was acute and transitory with no 
relationship between that remote trauma and any present 
symptoms.  

Based upon the evidence of record, the Board finds a present 
throat disability was not incurred as a result of active 
service.  Although the veteran was treated for an injury to 
the neck in service and his statements as to having swallowed 
dust in his duties as a tank crewman are credible, the July 
2006 VA examiner's opinion is persuasive that he has no 
present throat disability as a result of active service.  The 
examiner specifically found his gastroesophageal reflux 
disease was not related to the in-service neck trauma.

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran may sincerely believe he has a throat 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.



Leg Cramps

Service medical records are negative for treatment or 
diagnosis of a disorder manifested by leg cramps.  In a March 
1979 report of medical history the veteran stated he 
experienced leg cramps after over exercising.  A March 1979 
separation examination revealed a normal clinical evaluation 
of the lower extremities.  

In statements in support of his claim the veteran reported he 
presently experienced trouble walking and that he needed a 
cane to keep from stumbling.  He stated his leg cramps were a 
chronic problem that was initially caused by extended forced 
marches in service.  In personal hearing testimony he 
reported he had leg cramps that he believed were due to his 
having marched through swamps in service.  

VA treatment records dated in November 2002 show the veteran 
complained of leg cramps all the time and reported that he 
had difficulty walking.  He was noted to suffer from diabetes 
mellitus.  A VA muscle examination in July 2006 revealed no 
current findings relative to the remote, acute, and 
transitory cramping of the lower legs the veteran experienced 
during road marches in service.  The examiner stated the 
veteran's current lower extremity symptoms were due to 
profound neuropathy caused by diabetes mellitus and 
longstanding ethanol abuse.  

Based upon the evidence of record, the Board finds a present 
disability manifested by leg cramps was not incurred as a 
result of active service.  The July 2006 examiner's opinion 
is persuasive that any leg cramp symptoms the veteran 
experienced during service were acute and transitory and that 
any present lower extremity symptoms were due to his 
nonservice-connected disabilities.  Therefore, entitlement to 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

Tinea Pedis

Service medical records show the veteran was treated for a 
rash to the feet in May 1976 and that he complained of 
continued problems with athlete's foot in a June 1977 report 
of medical history.  The veteran's March 1979 separation 
examination revealed a normal clinical evaluation of the 
feet.

On VA examination in July 2006 the veteran complained of 
episodic itchy scaling skin to the soles of his feet and 
between the toes over the years.  He stated he used an over-
the-counter antifungal cream every two to three days to keep 
the problem under control.  The examiner noted that he did 
not have any current active tinea pedis and that the feet 
were normal and the skin was supple without evidence of 
breakdown or ulceration.  The web spaces of the toes were 
free of scaling, maceration, or active fungus.  The diagnosis 
was chronic, episodic bilateral tinea pedis.  The examiner 
noted the veteran had been treated for this disorder during 
service, but that it was currently in remission in response 
to self treatment.

Based upon the evidence of record, the Board finds a chronic, 
but presently inactive, tinea pedis disability was manifest 
during active service.  The VA examiner's opinion 
demonstrates the veteran has tinea pedis that is both chronic 
and episodic.  The examiner noted the veteran was treated for 
this disorder during service.  The June 1977 report of 
medical history is also indicative of chronic and continuing 
problems with athlete's foot.  Therefore, entitlement to 
service connection for bilateral tinea pedis is warranted.  

Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, the veteran's April 1976 enlistment audiology 
examination revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
--
5
LEFT
10
5
5
--
10

June 1977 audiology examination for entry into the airborne 
division revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
15
---
15
LEFT
10
20
15
---
5

The veteran's March 1979 separation audiological examination 
revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
15
5
10
LEFT
20
10
10
5
10

In statements in support of his claim the veteran asserted 
that his present hearing loss was incurred as a result of 
noise exposure in his duties as a tank crewman.  In personal 
hearing testimony he stated his belief that his hearing loss 
was related to having been exposed to gunfire from his tank.  
VA treatment records dated in November 2002 show the veteran 
complained of hearing loss.

On VA audiology evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
40
35
40
40
40
38.75
LEFT
35
35
35
55
50
43.75

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 72 percent in the left ear.  
It was noted, however, that the word recognition scores 
should not be used for rating purposes because the poor 
performance was due to cognitive rather than hearing-related 
factors.  The examiner noted the veteran reported significant 
military noise exposure from aircraft, tanks, engines, and 
gunfire.  It was noted that he denied any significant post-
service occupational or recreational noise exposure, but that 
records revealed a work history including welding, truck 
driving, and farm equipment operator.  The diagnoses included 
mild right ear and mild to moderate left ear sensorineural 
hearing loss.  The examiner found that in light of the 
hearing acuity shown at discharge the veteran's current 
hearing loss was less likely related to military noise 
exposure.  

Based upon the evidence of record, the Board finds a hearing 
loss disability was not manifest during active service, 
manifest within the first post-service year, or demonstrated 
to have developed as a result of an established event, 
injury, or disease during active service.  The July 2006 
examiner's opinion is persuasive that the veteran's current 
hearing loss was not likely related to military noise 
exposure.  The opinion is shown to have been based upon a 
thorough examination and a review of the medical evidence of 
record.  There is no evidence of treatment for hearing loss 
of many years after service.  Therefore, entitlement to 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

Tinnitus

Service medical records are negative for complaint, 
treatment, or diagnosis of tinnitus.  The veteran's 
March 1979 separation examination revealed normal clinical 
ear and neurologic evaluations.  In statements in support of 
his claim the veteran asserted that his tinnitus was a result 
of noise exposure in his duties as a tank crewman.  In 
personal hearing testimony it was noted he had experienced 
ringing in the ears since service.  VA treatment records 
dated in November 2002 show the veteran complained of ringing 
in the ears.

VA audiology examination in July 2006 noted the veteran 
reported he hurt his head and ears while sitting next to the 
gun on a tank without ear protection.  It was further noted 
that he denied any post-service occupational noise exposure, 
but that a review of the record revealed a prior work history 
including welding, truck driving, and farm equipment 
operator.  The examiner stated that as there was no evidence 
of any complaints of tinnitus prior to 2002 it could not be 
determined without speculation whether or not the disorder 
began as a result of military noise exposure.  The examiner 
stated that the best speculative probability that tinnitus 
was due to noise exposure was 50 percent weighing his report 
of loud noise exposure even with the lack of evidence and 
with his history of numerous medical problems that could be 
contributory.  

Based upon the evidence of record, the Board finds a tinnitus 
disability was not manifest during active service, manifest 
within the first post-service year, or demonstrated to have 
developed as a result of an established event, injury, or 
disease during active service.  The July 2006 examiner's 
opinion is persuasive that the veteran's current hearing 
problems were not likely related to his military noise 
exposure and that there was only a 50 percent probability 
that his tinnitus disorder was due to any noise exposure.  To 
the extent the examiner's statements as to a speculative 
probability relates tinnitus to noise exposure in service, 
the Board finds his speculative opinion to be of little 
probative weight.  There is no evidence of tinnitus or any 
treatment for acoustic trauma during service and no medical 
evidence of any complaints for more than 22 years after 
service.  Therefore, entitlement to service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.

Right Hand Injury

Service medical records show that the veteran sustained an 
injury to the "left" thumb in January 1977.  The examiner's 
assessment was rule out fracture.  Records dated in 
December 1978 show he complained of pain and stiffness to the 
fingers of both hands.  It was also noted that he had 
sustained fractures to the hands in 1975 (a date prior to 
active service).  The examiner's assessment was pain due to 
stress, rule out arthritis.  The veteran's March 1979 
separation examination revealed a normal clinical evaluation 
of the upper extremities.  

In statements in support of his claim the veteran claimed he 
sustained a right hand injury during service while changing 
an engine in a tank.  In personal hearing testimony he 
reported he fractured his right hand in 1976 or 1977 while 
working in the motor pool.  The veteran's father testified 
that he recalled his having incurred a right hand injury 
during service.  

VA treatment records dated in November 1996 show the veteran 
stated he injured his right hand seven months earlier and 
that since then he had experienced pain in he region of the 
fourth metacarpal head.  It was noted X-rays revealed an old 
healed fracture of the fourth metacarpal.  A February 2002 
report noted he had stated that some years before he fell 
from a Ferris wheel and had broken several bones.  In 
November 2002, he complained of right hand cramps and stated 
he had crushed and broken the hand in 1978 or 1979.  X-ray 
examination in December 2002 revealed an old healed fracture 
of the right fifth metacarpal shaft and mild osteoporosis 
probably due to disuse.  

On VA examination in July 2006 the veteran reported he had 
injured his right hand when a motor fell on it and later 
described a multitude of various injuries sustained 
throughout his career as an auto mechanic.  The examiner 
noted that there was no evidence of any right hand injury in 
the service medical records and that the veteran had 
developed significant atrophy and weakness due to peripheral 
neuropathy related to his diabetes mellitus and ethanol 
abuse.  There were no localized findings suggestive of post-
traumatic arthritis or any other present residual to either 
the right or left thumb.  The diagnosis was bilateral sensory 
motor neuropathy of the upper extremities related to diabetes 
mellitus and longstanding ethanol abuse.  The examiner stated 
there was no link between the remote, acute injury in service 
and the veteran's present right hand impairment.

Based upon the evidence of record, the Board finds the 
veteran's present right hand disability was not manifest 
during active service or demonstrated to have developed as a 
result of an established event, injury, or disease during 
active service.  The July 2006 examiner's opinion is 
persuasive that the veteran's current right hand impairment 
is due to his nonservice-connected disabilities.  The opinion 
is shown to have been based upon a thorough examination of 
the veteran and a review of the medical evidence of record.  
Therefore, entitlement to service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.

Acquired Psychiatric Disorder

Service medical records dated in July 1976 noted the veteran 
had a history of recurrent emotional problems.  A November 
1978 report noted a history of explosive temper outbursts.  
Provisional diagnoses of rule out epileptoid (explosive) 
personality and probable paranoid personality were provided.  
The veteran's March 1979 separation examination revealed a 
normal clinical psychiatric evaluation.

In statements in support of his claim the veteran asserted 
that had been treated for various psychiatric disorder 
including anxiety disorders and depression.  He testified 
that he had been receiving care at VA facilities for many 
years.

VA hospital records dated in October 1983 noted the veteran 
had been voluntary admitted in September 1983 after taking an 
overdose of sleeping pills due to family problems.  The 
diagnoses included passive-aggressive personality and 
multiple drug abuse.  Service connection was denied for 
passive-aggressive personality in a January 1984 rating 
decision.

Private medical records dated in July 2002 included diagnoses 
of personality changes secondary to general medical 
conditions and/or substance abuse, dysthymia, recurrent major 
depression, and polysubstance dependence.   VA treatment 
records dated in August 2002 included diagnoses of 
depression, alcohol abuse, marijuana abuse, and personality 
disorder.  VA and private medical records include additional 
diagnoses of depression and substance abuse, without opinion 
relating a diagnosis of an acquired psychiatric disorder to 
service.  

On VA examination in July 2006 the veteran reported that 
during service he had participated in special operations in 
Laos and Panama where he had to kill people.  He also stated 
that he had seen a psychiatrist during boot camp.  The 
examiner noted the veteran's affect was within normal limits 
and his mood was depressed.  There was no evidence of 
suicidal or homicidal ideations, delusions, or 
hallucinations.  His rate and flow of speech were within 
normal limits, but his thought content was unusual and 
sometimes bizarre.  It was noted the claims file was reviewed 
and that the reported military history could not be 
confirmed.  The examiner stated that the veteran's slurred 
speech and unusual thought content were likely related to 
alcohol abuse and that he smelled strongly of alcohol.  The 
examiner provided an Axis I diagnosis of alcohol dependence 
and an Axis II diagnosis of personality disorder.  

Based upon the evidence of record, the Board finds an 
acquired psychiatric disability was not manifest during 
active service, manifest within the first post-service year, 
or developed as a result of an established event, injury, or 
disease during active service.  The July 2006 VA examiner's 
opinion is persuasive that the veteran's present psychiatric 
symptoms were due to his alcohol dependence and personality 
disorder.  The examiner is shown to have conducted a thorough 
examination of the veteran and to have reviewed the complete 
record.  

The Board notes that VA regulations provide that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) 
(2006).  VA regulations also provide that in the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration, or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service are accepted as showing pre-service origin.  
Congenital or developmental defects, such as personality 
disorders and mental deficiency, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c).  The veteran's service connection claim for a 
mental disorder was received by VA in June 2002.  Therefore, 
direct service connection for alcohol dependence or a 
personality disorder must be denied as a matter of law.

Although service medical records noted the veteran had 
emotional and personality problems, there is no evidence of 
an acquired psychiatric disorder during active service and no 
competent evidence relating any present acquired psychiatric 
disorder to service.  There is also no evidence of any 
treatment for an acquired psychiatric disorder or disease, as 
defined by VA law, for many years after service.  Therefore, 
entitlement to service connection is not warranted.  The 
preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for a throat disorder is 
denied.

Entitlement to service connection for leg cramps is denied.

Entitlement to service connection for tinea pedis is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right hand injury is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


